Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 4, 9 and 17 have been amended. Claims 1-5, 8-13 and 15-22 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see pages 8-9, filed 09/26/2022, with respect to 35 USC 112 rejection of claims 7 and 15 have been fully considered and are persuasive.  The rejection of 07/25/2022 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 4, 8 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
4.	For claims 8, 19-20, the phrases “one or more of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick (U.S. Patent Application Publication 2018/0075287), and further in view of Outwater et al. (U.S. Patent Application Publication 2017/0115125; hereafter “Outwater”), and further in view of Scheim et al. (U.S. Patent Application Publication 2018/0205457; hereafter “Scheim”), and further in view of Caglar et al. (WO 2017/125747 A1; hereafter “Caglar”).
For claim 1, Elswick teaches a method for generating a vehicle identification using a mobile device, comprising:
connecting a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035], user device has an application for connecting to taxi server);
connecting a vehicle computing system associated with a vehicle to the ridehailing application server (note Fig.1 and paragraphs [0013] and [0018], taxi vehicle connects with server), wherein the vehicle is a ridehail vehicle assigned to a user associated with the mobile device application (note paragraph [0037], ridehail vehicle is assigned as target vehicle for user with mobile device that requested a ride);
sending, via the mobile device, a vehicle identification (ID) request message to a vehicle computing system, the vehicle ID request message to establish a connection between the vehicle and the mobile device (note paragraph [0036], step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle); and
identifying, by the mobile device, the vehicle via a vehicle ID and a cryptographic vehicle key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043], steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server).

Elswick differs from the claimed invention in that they fail to teach:
the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device;

Outwater teaches:
the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075], vehicle ID code is transmitted to user device with VLC connection);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

The combination of Elswick and Outwater teaches;
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server)


The combination of Elswick and Outwater differs from the claimed invention in that they fail to teach:
wherein the light communication emission is generated using an interior cabin light of the vehicle.

Scheim teaches:
wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036], VLC transmitters may be cabin light and headlight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.

The combination of Elswick, Outwater and Scheim differs from the claimed invention in that they fail to teach:
determining that an obstruction exists between the vehicle and the mobile device;
sending, by the vehicle and based on the determination that the obstruction exists, the vehicle ID and the cryptographic vehicle key to a second vehicle;
wherein the light communication emission is generated using an interior cabin light of the second vehicle instead of the vehicle.


Caglar teaches:
determining that an obstruction exists between the [vehicle] and the [mobile device] (note page 18, lines 20-32, information is collected for VLC connections between source, destination and relay devices; page 21, lines 15-23, connection information determines if direct connection between source and destination is weak or broken, i.e. there is an obstruction between the two);
sending, by the [vehicle] and based on the determination that the obstruction exists, the [vehicle ID and the cryptographic vehicle key] to a second [vehicle] (note page 20, lines 16-22, the best connection using relays, i.e. a second VLC device, is selected for data transmission between source and destination);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Scheim and the user VLC relays of Caglar. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim and Caglar because using the VLC connections with relays in the event of a direct connection not being sufficient would maximize link performance (note page 21, lines 6-13 of Caglar).

The combination of Elswick, Outwater, Scheim and Caglar teaches:
determining that an obstruction exists (note page 18, lines 20-32 of Caglar, information is collected for VLC connections between source, destination and relay devices; page 21, lines 15-23 of Caglar, connection information determines if direct connection between source and destination is weak or broken, i.e. there is an obstruction between the two) between the vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection);
sending, by the vehicle and based on the determination that the obstruction exists, the vehicle ID and the cryptographic vehicle key to a second vehicle (note page 20, lines 16-22 of Caglar, the best connection using relays, i.e. a second VLC device, is selected for data transmission between source and destination; paragraphs [0040]-[0041], [0043], steps 318 and 322-324 of Elswick, data sent includes vehicle ID and cryptographic vehicle key);
wherein the light communication emission is generated using an interior cabin light (note paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight) of the second vehicle instead of the vehicle (note page 20, lines 16-22 of Caglar, the best connection using relays, i.e. a second VLC device, is selected for data transmission between source and destination).


8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim and Caglar as applied to claim 1 above, and further in view of Nyarko et al. (U.S. Patent Application Publication 2018/0234181; hereafter “Nyarko”).




For claim 9, the combination of Elswick, Outwater and Scheim teaches a system, comprising:
a processor (note paragraph [0029] of Elswick, processor); and
a memory for storing executable instructions (note paragraph [0030] of Elswick, memory storing software), the processor programmed to execute the instructions to:
connect a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);
connect a vehicle computing system to the ridehailing application server (note Fig.1 and paragraphs [0013] and [0018] of Elswick, taxi vehicle connects with server);
send, via the mobile device, a vehicle identification (ID) request message to the vehicle computing system (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), the vehicle ID request message comprising a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); 
identify the vehicle via a vehicle ID and a cryptographic vehicle key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server);
determine that an obstruction exists between the vehicle and the mobile device (note page 18, lines 20-32 of Caglar, information is collected for VLC connections between source, destination and relay devices; page 21, lines 15-23 of Caglar, connection information determines if direct connection between source and destination is weak or broken, i.e. there is an obstruction between the two); and
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server), wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight), and wherein the light communication is received from an VLC source based on the determination that the obstruction exists (note page 20, lines 16-22 of Caglar, the best connection using relays, i.e. a second VLC device, is selected for data transmission between source and destination).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Scheim and the user VLC relays of Caglar. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim and Caglar because using the VLC connections with relays in the event of a direct connection not being sufficient would maximize link performance (note page 21, lines 6-13 of Caglar).

The combination of Elswick, Outwater, Scheim and Caglar differs from the claimed invention in that they fail to teach:
wherein the light communication is received from an infrared (IR) VLC source based on the determination that the obstruction exists

Nyarko teaches:
wherein the light communication is received from an infrared (IR) VLC source based on the determination that the obstruction exists (note paragraph [0030], infrared LED transmitters are used in VLC so as to provide line of sight to adjacent VLC devices).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim and Caglar and the IR VLC transmitters of Nyarko. It would have been obvious because combining prior art elements (VLC relays of Caglar; IR transmitters to maintain line of site for adjacent VLC devices of Nyarko) would yield the predictable results of a VLC connection for identifying a ridehail vehicle (combination of Elswick, Outwater, Scheim) where the connection uses relays when there is an obstruction between the vehicle and the user device (Caglar) and the relay devices are IR devices for sending VLC signals (Nyarko).


9.	Claims 2-3, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim, Caglar and/or Nyarko as applied to claims 1 and 9 above, and further in view of Yi et al. (U.S. Patent Application Publication 2020/0223396; hereafter “Yi”).

For claim 17, the combination of Elswick, Outwater, Scheim, Caglar and Nyarko teaches a visual light communication (VLC) system comprising:
a processor (note paragraph [0029] of Elswick, processor); and
a memory for storing executable instructions (note paragraph [0030] of Elswick, memory storing software), the processor programmed to execute the instructions to:
connect to a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);
receive, from a mobile device, a mobile device identification (ID) request message (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), wherein the request message includes a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); 
generate, a VLC communication transmission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising a vehicle ID and a cryptographic vehicle key of the cryptographic key pair, wherein the cryptographic vehicle key enables a VLC communication channel coupling the processor and the mobile device (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server); 
determine that an obstruction exists between the vehicle and the mobile device (note page 18, lines 20-32 of Caglar, information is collected for VLC connections between source, destination and relay devices; page 21, lines 15-23 of Caglar, connection information determines if direct connection between source and destination is weak or broken, i.e. there is an obstruction between the two); and
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server), wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight)¸ wherein the light communication is received from an infrared (IR) VLC source based on the determination that the obstruction exists (note paragraph [0030] of Nyarko, infrared LED transmitters are used in VLC so as to provide line of sight to adjacent VLC devices).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Scheim and the user VLC relays of Caglar. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim and Caglar because using the VLC connections with relays in the event of a direct connection not being sufficient would maximize link performance (note page 21, lines 6-13 of Caglar).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim and Caglar and the IR VLC transmitters of Nyarko. It would have been obvious because combining prior art elements (VLC relays of Caglar; IR transmitters to maintain line of site for adjacent VLC devices of Nyarko) would yield the predictable results of a VLC connection for identifying a ridehail vehicle (combination of Elswick, Outwater, Scheim) where the connection uses relays when there is an obstruction between the vehicle and the user device (Caglar) and the relay devices are IR devices for sending VLC signals (Nyarko).


The combination of Elswick, Outwater, Scheim, Caglar and Nyarko differs from the claimed invention in that they fail to teach:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair,

Yi teaches:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair (note paragraph [0082], operation 612, ride request includes passenger secret key used for encrypting passenger biometric data, i.e. mobile device key)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim, Caglar and Nyarko and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Caglar, Nyarko and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).


For claims 2 and 10, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi teaches claims 1 and 9, wherein the vehicle ID request message comprises a cryptographic mobile device key of the cryptographic key pair (note paragraph [0082] of Yi, operation 612, ride request includes passenger secret key used for encrypting passenger biometric data, i.e. mobile device key).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim, Caglar and Nyarko and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Caglar, Nyarko and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).


For claims 3, 11 and 18, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi teaches claims 2, 10 and 17, further comprising:
determining, via the mobile device, that the cryptographic vehicle key is associated with a ridehailing account (note paragraph [0043] of Elswick, steps 322-324, mobile device determines decrypted vehicle key is associated with vehicle account associated with designated by server);
and responsive to determining that the cryptographic vehicle key is associated with the ridehailing account, generating an augmented reality identifier that identifies the vehicle on a display of the mobile device (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).

For claim 12, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi teaches claim 11, wherein generating the augmented reality identifier on the display of the mobile device comprises:
receiving a video feed comprising images of the vehicle within a line of sight of the mobile device (note paragraph [0044] of Elswick, step 324, video image data captured by detector is on the display);
identifying, in the video feed, the light communication emission comprising the cryptographic vehicle key (note paragraphs [0042]-[0043] of Elswick, steps 320-324, mobile device determines decrypted vehicle key from light beacon in captured video images); and
generating an augmented reality representation that identifies the vehicle on the display of the mobile device, the generating based on the light communication emission comprising the cryptographic vehicle key (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).


For claims 13 and 19, the combination of Elswick, Outwater, Scheim and Yi teaches claims 12 and 17, wherein the light communication emission is further generated using headlamps of the vehicle (note paragraph [0056] of Outwater, VLC communication may be implemented with headlamp; paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight).



10.	Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick, Outwater, Scheim, Caglar, Nyarko and Yi as applied to claim 3 above, and further in view of O’Connell et al. (U.S. Patent Application Publication 2018/0349699; hereafter “O’Connell”).
For claim 4, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi teaches claim 3, wherein generating the augmented reality identifier on the display of the mobile device comprises:
receiving a video feed comprising images of the vehicle within a line of sight of the mobile device (note paragraph [0044] of Elswick, step 324, video image data captured by detector is on the display);
identifying, in the video feed, the light communication emission comprising the cryptographic vehicle key (note paragraphs [0042]-[0043] of Elswick, steps 320-324, mobile device determines decrypted vehicle key from light beacon in captured video images); and
generating an augmented reality representation that identifies the vehicle on the display of the mobile device, the generating based on the light communication emission comprising the cryptographic vehicle key (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).

The combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi differs from the claimed invention in that they fail to teach:
displaying, by the mobile device, a user interface including an action button;
receiving, by the mobile device, a user input indicative of a selection of the action button; and
generating, based on the user input to the user interface of the mobile device, an augmented reality representation that identifies the vehicle on the display of the mobile device

O’Connell teaches:
displaying, by the mobile device, a user interface including an action button (note Fig. 4 and paragraph [0036], AR mode can be activated by the selection of a button);
receiving, by the mobile device, a user input indicative of a selection of the action button (note Fig. 4 and paragraph [0036], AR mode can be activated by the selection of a button); and
generating, based on the user input to the user interface of the mobile device, an augmented reality representation that identifies the vehicle on the display of the mobile device (note Fig. 5 and paragraphs [0073]-[0074], activated AR identifies vehicle on display of the mobile device).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi and AR activation button of O’Connell. It would have been obvious because combining prior art elements (AR of video feed shows arriving vehicle of Elswick; AR showing arriving vehicle can be activated by a user pressing a button of O’Connell) would yield the predictable results of a VLC connection for identifying a ridehail vehicle (combination of Elswick, Outwater, Scheim) where the arriving vehicle is show as part of a AR on the users display (Elswick) and the AR is activated by the user press of a button (O’Connell).


For claim 5, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko, Yi and O’Connell teaches claim 4, wherein the light communication emission is further generated using headlamps of the vehicle (note paragraph [0056] of Outwater, VLC communication may be implemented with headlamp; paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight).


11.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi as applied to claims 3 and 9 above, and further in view of Zhang et al. (U.S. Patent Application Publication 2020/0223395; hereafter “Zhang”).
For claims 7 and 15, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi differs from the claimed invention in that they fail to teach:
wherein the determining comprises:
obtaining a cryptographically signed private key via the ridehailing application server; and
determining that the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key.

Zhang teaches:
obtaining a cryptographically signed private key via the ridehailing application server (note paragraphs [0061] and [0064], ACM, i.e. vehicle, and mobile device obtain public key certificates for their private keys from rideshare management server); and
determining that the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key (note paragraph [0064], mobile device and ACM may perform mutual authentication using public key certificates).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Elswick, Outwater, Scheim, Caglar, Nyarko and Yi and the mutual authentication using public key certificates of Zhang. It would have been obvious because combining prior art elements (VLC connection for exchanging authentication information of the combination of Elswick, Outwater, Scheim, Caglar, Nyarko and Yi; using public key certificates for mutual authentication of Zhang) according to known methods would yield the predictable results of a mobile device a vehicle performing mutual authentication with public key certificates to verify both devices are trusted by ride hailing platform and then performing verification of key used for the assigned ride.


12.	Claims 8, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim, Caglar and Nyarko as applied to claims 1, 9 and 17 above, and further in view of Pandit et al. (U.S. Patent 10,696,222; hereafter “Pandit”).
For claims 8, 16 and 20, the combination of Elswick, Outwater, Scheim, Caglar and Nyarko differs from the claimed invention in that they fail to teach:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light; and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction.

Pandit teaches:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light (note column 11, lines 35-61, user device includes option 610 to request honking the horn and option 620 to flash the headlights); and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction (note column 11, line 65 through column 12, line 1, each time the user requests option 610 or 620, the vehicle receives a message and honks the horn or flashes the headlights accordingly).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim, Caglar and Nyarko and options for a user to request the vehicle to honk the horn or flash the headlights of Pandit. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Caglar, Nyarko and Pandit because it would make it easier for a user to find their assigned vehicle in a dark parking lot or when there is a plurality of other vehicles around (note column 3, lines 12-22 and column 11, lines 49-62 of Pandit).


13.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim, Caglar, Nyarko, Yi and O’Connell as applied to claims 4 and 12 above, and further in view of Herman et al. (U.S. Patent 10,193,627; hereafter “Herman”).
	For claims 21-22, the combination of Elswick, Outwater, Scheim, Caglar, Nyarko, Yi and O’Connell differs from the claimed invention in that they fail to teach:
	wherein an optimal exposure duration for each VLC source is determined based at least in part on an average value of a plurality of pixels within a sub-window associated with the video feed.

	Herman teaches:
	wherein an optimal exposure duration for each VLC source is determined based at least in part on an average value of a plurality of pixels within a sub-window associated with the video feed (note column 6, lines 18-33, optimal exposure for each source is determined based on median value of pixels within a sub-window).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim, Caglar, Nyarko, Yi and O’Connell and determining optimal exposure for VLC source of Herman. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Caglar, Nyarko, Yi, O’Connell and Herman because determining an optimal exposure for each VLC source would achieve a clear differentiation in the light intensity fluctuations compared to background noise while avoiding overexposure and blooming (note column 6, lines 30-33 of Herman).


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438